DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 6, 7 are objected to because of the following informalities:  it is recommended that applicant replace the brackets with parenthesis for the units Hz, V, and mm/sec.  Appropriate correction is required.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2008033014).
Regarding claim 1,  Watanabe et al. (hereinafter Watanabe) teaches imaging system, comprising: a photoreceptor including a surface to form a static latent image [0002]; a contact charging device for the photoreceptor [0003], the charging device to charge an image-forming portion of the surface of the photoreceptor during an image-forming period and to charge a non-image- forming portion of the surface of the photoreceptor during a non-image-forming period [0008]; a power source to apply a voltage to the charging device [0008]; and a controller to change a signal parameter of the voltage to be applied by the power source during the non-image-forming period [0009], in order to adjust a current flowing from the charging device to the photoreceptor [0009].
Watanabe remains silent as to the charging device being a non-contact charging device spaced apart from the photoreceptor. 
Non-contact charging rollers are a well-known alternative to contact charging rollers in the art of electrophotography for charging the surface of the photoreceptor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the contact charging device of Watanabe with a non-contact charging device as doing so would not produce unexpected results.   
Regarding claim 2, Watanabe teaches the imaging system according to claim 1, wherein the photoreceptor is rotatable to form a charged surface by receiving a charge from the charging device, and to receive light that forms the static latent image on the charged surface, and wherein the image-forming portion includes a region to be exposed to the light that forms the static latent image, and the non-image-forming portion includes a portion to be charged to remain free of exposure from the light [0018].  
Regarding claim 3, Watanabe teaches the imaging system according to claim 1, wherein the voltage to be applied by the power source includes a DC voltage and an AC voltage that are superimposed [0021], and the signal parameter includes a frequency of the AC voltage [0024], and wherein the controller is to change the frequency of the AC voltage to be applied to the charging device during the non-image-forming period, in order to decrease the current flowing from the charging device to the photoreceptor, relative to the current flowing during the image-forming period [0028].  
Regarding claim 4, Watanabe teaches the imaging system according to claim 3, wherein the controller isWO 2021/045919PCT/US2020/047577 20 to set the frequency of the AC voltage during the image-forming period to a first frequency, and to set the frequency of the AC voltage during the non-image- forming period to a second frequency that is lower than the first frequency [0028].  
Regarding claim 6, Watanabe teaches the imaging system according to claim 3, wherein the DC voltage to be applied by the power source to the charging device, is in a range of -900 V to -300 V (750V [0034]).  
Regarding claim 15, Watanabe teaches a controller for an imaging system including a photoreceptor having a surface to form a static latent image, a non-contact charging device to charge the surface of the photoreceptor, the charging device being spaced apart from the photoreceptor, the charging device to be operated during an image-formingWO 2021/045919PCT/US2020/047577 22 period in which an image-forming portion of the surface of the photoreceptor is charged and during a non-image-forming period in which a non-image-forming portion of the surface of the photoreceptor is charged, and a power source to apply a voltage to the charging device, the controller to: determine a non-image-forming period [0010]; and change a signal parameter of the voltage to be applied by the power source during the non-image-forming period, in order to adjust a current flowing from the charging device to the photoreceptor [0024].

Claims 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2008033014) as applied to claim 1 above, and further in view of Fujishiro et al. (US 2009/0297206).
Regarding claim 10, Watanabe teaches the imaging system according to claim 1, but remains silent as to wherein a closest distance between the charging device and the photoreceptor is in a range of 10 µm to 100 µm. 
Fujishiro et al. (hereinafter Fujishiro) teaches optimizing the gap between the charging device and the photoreceptor to be between 20 µm and 50 µm [0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the gap size in order to reduce formation of an abnormal image (as taught by Fujishiro [0100]).
Regarding claim 13, Watanabe as modified by Fujishiro teaches the imaging system according to claim 1, wherein the charging device includes: a conductive support body 312 (Fujishiro [0099]); a conductive elastic body layer 313 that is layered on an outer circumferential surface of the conductive support body 312 (Fujishiro [0099]); and a conductive resin layer 314 that is layered on an outer circumferential surface of the conductive elastic body layer 313 (Fujishiro [0099]).  
Regarding claim 14, Watanabe as modified by Fujishiro teaches the imaging system according to claim 13, wherein the conductive resin layer 314 has an electrical resistance that is greater than an electrical resistance of the conductive elastic body layer 313 (Fujishiro [0099]).  
Allowable Subject Matter
Claims 5, 7-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852